Citation Nr: 1103651	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a separate disability rating for the 
neurologic residual of bowel incontinence associated with 
service-connected lumbar spine disability.

2.  Entitlement to service connection for cervical radiculopathy 
secondary to facet syndrome with sclerosis, lumbosacral spine.   


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2008, the Board granted an increased evaluation to 60 
percent for facet syndrome with sclerosis, lumbosacral spine; 
denied entitlement to service connection for cervical 
radiculopathy secondary to facet syndrome with sclerosis, 
lumbosacral spine; denied entitlement to service connection for a 
left knee condition secondary to facet syndrome with sclerosis, 
lumbosacral spine; assigned separate 10 percent evaluations for 
mild incomplete paralysis of the sciatic nerve of the right and 
left lower extremities; and remanded the issue of entitlement to 
a total disability rating based on unemployability (TDIU) due to 
service-connected disabilities.  

The Veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  The parties 
filed a Joint Motion for Partial Remand and requested an order 
vacating and remanding that portion of the Board's decision which 
(1) denied, sub silentio, entitlement to a separate disability 
rating for the neurologic residual of bowel incontinence 
attributable to service-connected lumbar spine disability; and 
(2) entitlement to service connection for cervical radiculopathy 
secondary to facet syndrome with sclerosis, lumbosacral spine.  
The parties noted that the claim of entitlement to service 
connection for a left knee condition was withdrawn.  The parties 
also requested that the Court leave undisturbed that portion of 
the Board's decision assigning a 60 percent rating for lumbar 
spine disability, as well as the Board's assignment of separate 
10 percent evaluations for sciatic nerve paralysis of the right 
and left lower extremities.

In November 2009, the Court ordered that the motion for remand 
was granted and that part of the Board's decision that denied 
entitlement to: (1) a separate disability rating for the 
neurologic residual of bowel incontinence attributable to 
service-connected lumbar spine disability; and (2) service 
connection for cervical radiculopathy secondary to facet syndrome 
with sclerosis, lumbosacral spine was remanded for compliance 
with instructions in the joint motion.  The appeal as to the 
remaining issues was dismissed.

In April 2010, the RO granted entitlement to TDIU effective 
September 3, 2003.  As this issue has been resolved, it is no 
longer for consideration by the Board.  

The Board acknowledges that additional evidence, to include a 
March 2009 VA examination, has been added to the record since the 
most recent supplemental statement of the case.  In light of the 
favorable decision to grant a separate rating for bowel 
incontinence, a remand to have the RO furnish additional 
supplemental statement of the case would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

In May 2010, the private attorney of record indicated that he was 
withdrawing his representation of the Veteran.  The motion to 
withdraw was subsequently granted and in October 2010, the Board 
sent the Veteran a letter indicating that it could no longer 
recognize the attorney as his representative and that he had the 
opportunity to authorize another organization or person to 
represent him.  In response, the Veteran submitted a pro se 
election form, indicating he wished to represent himself.  

The issue of entitlement to service connection for cervical 
radiculopathy secondary to facet syndrome with sclerosis, 
lumbosacral spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, the neurologic 
manifestations of the service-connected low back disability 
include bowel incontinence approximating constant slight or 
occasional moderate leakage.  




CONCLUSION OF LAW

A 10 percent evaluation is warranted for bowel incontinence 
associated with service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, General Rating 
Formula for Rating Diseases and Injuries of the Spine, Note (1), 
4.114, Diagnostic Code 7332 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As discussed below, a separate rating is being assigned for bowel 
incontinence.  Notwithstanding, in the absence of a total rating, 
a VCAA discussion is warranted.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and, (3) that the 
claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case or supplemental statement of the case.  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In January 2007, VA notified the Veteran of the information and 
evidence needed to substantiate his claim for increase and of his 
and VA's respective obligations with regard to obtaining 
evidence.  He was also provided information regarding how VA 
assigns disability ratings and effective dates.  In June 2008, VA 
provided additional information on disability ratings and set 
forth the rating criteria pertaining to the spine.  The claim was 
most recently readjudicated in the June 2008 supplemental 
statement of the case.  

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting with procuring 
relevant records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains 
VA medical records, private medical records, and Social Security 
Administration records.  The Veteran has not identified 
additional relevant records that need to be obtained with regard 
to the issue decided herein.  The Veteran was provided VA 
examinations and medical opinions were obtained.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Analysis

The Veteran seeks a separate disability rating for bowel 
incontinence.  The Veteran is currently service-connected for a 
lumbar spine disability.  Pursuant to regulation, any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, are to be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Pursuant to the joint remand, the parties agreed that the Board 
failed to provide an adequate statement of reasons or bases with 
regard to whether the Veteran was entitled to a separate 
disability rating for bowel incontinence, identified as a 
neurologic abnormality secondary to his low back disability and 
that the Board provided no discussion of the potential assignment 
of a separate disability rating under Diagnostic Code 7332.  
Under this provision, impairment of sphincter control is 
evaluated as follows: healed or slight, without leakage (0 
percent); constant slight, or occasional moderate leakage (10 
percent); occasional involuntary bowel movements, necessitating 
wearing of pad (30 percent); extensive leakage and fairly 
frequent involuntary bowel movements (60 percent); and complete 
loss of sphincter control (100 percent).  38 C.F.R. § 4.114, 
Diagnostic Code 7332.  

The parties noted that medical evidence of record directly 
related the Veteran's neurologic abnormalities, to include rectal 
incontinence, to his lumbar spine disability.  Specifically, a 
February 2005 examination report from the Veteran's private 
neurologist and two VA addendums from Dr. C.M.  To the extent 
that the Board based its implicit denial of a separate disability 
rating for bowel incontinence on the March 2008 nurse 
practitioner opinion, the parties agreed that the Board's 
reliance was not supported by adequate reasons or bases and 
requires remand.  The parties argued that the Board found the 
nurse practitioner opinion sufficient to deny entitlement to a 
separate disability rating for bowel incontinence, but not for 
paralysis of the lower extremities.  

In February 2005, the Veteran underwent a private neurology 
consultation to obtain a second opinion regarding questionable 
multiple sclerosis.  At that time, he reported numerous symptoms, 
including that he began to experience episodes of fecal 
incontinence in 1995 and that the problem worsened about 5 or 6 
months ago.  The examiner noted a history of low back surgery in 
1996 and cervical spine surgeries in 2003 and 2004.  Impression 
was that the clinical picture was consistent with cervical 
myelopathy and the cause was unclear.  The physician stated that 
it was certainly possible that the symptoms and signs observed 
today are the residue of the disc lesions and/or the two surgical 
procedures.  The other possibility was that there was another 
myelopathy-causing process which co-existed with the cervical 
disc lesions.  

On VA examination in December 2007, the Veteran reported rectal 
incontinence weekly for the last 12 months and that he wears a 
diaper in the evenings.  Rectal examination showed decreased 
sensation to touch as well as decreased tone and smearing on 
underwear.  A January 2008 addendum indicates that the Veteran 
had volitional control of the rectum with rectal incontinence and 
this was related to lumbar spine condition since it occurred at 
time of surgery.  A February 2008 addendum indicates that the 
Veteran's claims file was reviewed with special attention to 
tabbed reports.  The examiner stated that information in the 
claims file did not specifically state when the problem began but 
the Veteran was very clear on the timing (rectal incontinence 
occurred after lumbar spine surgery).  The examiner stated the 
following:

It is known that MS [multiple sclerosis] may 
also be a contributor to these neurologic 
symptoms but given the timing it is in this 
examiner's opinion at least as likely as not 
that these conditions are related to the 
veteran's service-connected lumbar spine 
condition.  This opinion does not imply that 
the MS is not a contributor to the veteran's 
foot drop, [decreased] sensation and rectal 
incontinence.  

In March 2008, a VA nurse practitioner reviewed the file and 
opined that it was less likely than not that the Veteran's foot 
drop and bowel incontinence were related to his spinal surgery.  
She noted that there was no documentation of bowel incontinence 
until 2001 and that the previous opinion was based on subjective 
data only.  

The Veteran most recently underwent a VA examination in March 
2009.  This examination was conducted by Dr. C.M., who performed 
the December 2007 examination and provided the January and 
February 2008 opinions.  She noted that the rectal incontinence 
was related to the lumbar spine condition since it occurred at 
time of surgery.  Rectal examination results again showed 
decreased sensation to touch and volitional control of rectum as 
well as decreased tone and smearing on underwear.  

On review, the record contains competing opinions regarding 
whether the Veteran's bowel incontinence is related to service-
connected lumbar spine disability.  That is, Dr. C.M. relates the 
Veteran's bowel incontinence, at least in part, to service-
connected back disability, and the VA nurse practitioner does 
not.  The Board acknowledges that although Dr. C.M. reviewed the 
claims file, her opinion appears to be based in large part on the 
Veteran's self-reported history.  Objective evidence of record 
does not document complaints of bowel incontinence immediately 
following the lumbar spine surgery; the Board notes, however, 
that the Veteran is competent to report difficulties with fecal 
incontinence.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(appellant competent to testify regarding symptoms capable of lay 
observation).  Regarding the February 2005 neurology report, the 
parties assert that such indicates a relationship between rectal 
incontinence and the lumbar spine condition.  On review, however, 
it appears the neurologist is relating the various symptoms to 
cervical disc lesions or a myelopathy causing process which co-
existed with the cervical disc lesions.  

In this case, the cause of the Veteran's bowel incontinence may 
never be known to a certainty and as illustrated by the above 
discussion, there appear to be several possible causes.  Under 
the benefit-of-the-doubt rule, for the Veteran to prevail, there 
need not be a preponderance of the evidence in his favor, but 
only an approximate balance of positive and negative evidence.  
In other words, the preponderance of the evidence must be against 
the claim for the benefit to be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth 
above, such a conclusion cannot be made in this case.  Thus, 
resolving reasonable doubt in the Veteran's favor, a separate 10 
percent evaluation is warranted for bowel incontinence.  See 
38 C.F.R. § 3.102.  The Veteran reports the need for a diaper 
only at night and considering the objective examination findings, 
the disability picture appears consistent with constant slight or 
occasional moderate leakage.  


ORDER

A rating of 10 percent for bowel incontinence associated with 
service-connected lumbar spine disability is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  


REMAND

Pursuant to the joint motion, the parties agreed that a remand 
was required in order for the Board to provide an adequate 
statement of reasons or bases for its determination that a 
medical opinion was not required.  The parties determined that 
the Board failed to include a discussion of the favorable medical 
evidence tending to suggest a possible secondary relationship 
between the Veteran's cervical radiculopathy and service-
connected lumbar spine disability.  Specifically, a 1988 private 
medical record diagnosing slowly worsening joint disease, first 
in the knees, and then hands and shoulders since 1972; and a 
February 2005 private neurology evaluation wherein the examiner 
identified neurologic symptoms of neck/shoulder pain, myoclonic 
jerks in the upper extremity and opined that it was certainly 
possible that the symptoms were residuals of the disc lesions 
and/or surgical procedures.  

Evidence of record shows a current diagnosis of cervical 
radiculopathy and considering the medical evidence referenced 
above, the Board finds that a VA examination and medical opinion 
are warranted.  See 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  The Board observes that the regulation pertaining to 
secondary service connection was amended during the course of the 
Veteran's appeal, effective October 10, 2006.  Under the revised 
regulation, the rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR Part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  See 38 C.F.R. § 3.310(b) (2007-
2010).  This requirement was not contained in prior versions of 
the regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in 
deciding the claim, the originating agency should apply the 
former version of the regulation.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of cervical 
radiculopathy.  All indicated studies 
should be accomplished.  A copy of this 
remand and the claims folder must be 
available for review by the examiner.  

The examiner is requested to provide a 
medical opinion as to whether currently 
diagnosed cervical radiculopathy is at 
least as likely as not caused by or 
permanently worsened (aggravated) by the 
Veteran's service-connected facet syndrome 
with sclerosis, lumbosacral spine.  In 
making this determination, the examiner is 
requested to address the impact, if any, of 
the January 2000 injury where the Veteran 
was struck in the back of the head and neck 
with a piece of fiberglass roofing.  The 
examiner must note the following: 
 
? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  

